Opinion by
Mjr. Justice Fell,
The plaintiff, a boy over fourteen years of age at the time of his injury, had been employed for six months in the machine shop of the defendant. The shop was a small one in which but seven or eight men were employed, and was under the direct management of the defendant, whose time was spent there in superintending the work. On the morning of the accident the plaintiff had been engaged at work outside the shop, and was told by the defendant to go to McNamara, who would tell him what to do. He was directed by McNamara to drill some fastenings. According to the plaintiff’s testimony he found the belt off the machine he was to use, and asked McNamara to put it on, and was told by him to do it himself. He procured a ladder in order to reach the shafting, and, in his attempt to put the belt on the pulley, his hand was caught and seriously .injured.
It was denied by the defendant’s witnesses that the plaintiff had been told to put the belt on, and two of them testified that when he was going up the ladder for *that purpose he was told of the danger and cautioned not to attempt' it, and that he persisted notwithstanding this warning.
It was McNamara’s business to put the belts on the pulleys. He was the oldest workman in the shop, and had charge of the belts. He laid out the work for the other employees, and, in the absence of the defendant, was looked to by them for direction.
The question of contributory negligence on the part of the plaintiff, and the question whether McNamara was more than a fellow servant for whose negligence the defendant would not be liable, are fairly raised by the testimony.
Neither the first nor the third of plaintiff’s points presented the question of contributory' negligence, and the effect of their affirmance without qualification or explanation was to withdraw that subject from the consideration of the jury.
The learned judge of the common pleas, in the course of a very clear and impartial charge, said: “The plaintiff has a right to recover only for injuries that are caused by negligence that is properly chargeable to the employer. An accident caused by the negligence of the plaintiff himself in a case of this kind gives the plaintiff no right to a verdict.” This we *189think however does not correct the error of the affirmance of the points. The jury was not instructed as to what negligence might be properly chargeable to the employer, nor directed that there could be no recovery for injuries the result of concurrent negligence.
There was testimony that the plaintiff before he went up the ladder was warned of the danger. We cannot assume that a boy over fourteen years of age,- with six months’ experience in a machine shop, is incapable of forming a judgment of the danger of such an act, especially when he has the aid of the warnings of an older and more experienced person. As was said by Mitchell, J., in Kehler v. Schwenk, 144 Pa. 359: “ All the cases agree that the measure of a child’s responsibility is his capacity to see and appreciate danger, and the rule is that, in the absence of clear evidence of the lack of it, he will be held to such measure of discretion as is usual in those of his age and experience. This measure varies of course with each additional year, and the increase of responsibility is gradual. It makes no sudden leap at the age of fourteen. That is simply the convenient point at which the law, founded upon experience, changes the presumption of capacity, and puts upon the infant the burden of showing his personal want of intelligence, prudence, foresight or strength usual in those of his age.”
The fourth specification of error is to the refusal of the court below to affirm the defendant’s point: “ Under all the evidence your verdict should be for the defendant.” If there was testimony showing that McNamara was a vice-principal this point was properly refused; if from all the testimony it appeared that he was only a fellow workman it should have been affirmed.
The plaintiff testified that McNamara was the superintendent and engineer; that “ he was called the engineer,” and took charge of the place when the defendant was away; but on cross-pxamination said that the defendant was around the shop all the time seeing that everything went right. This is the only light thrown upon the subject by the plaintiff or his witnesses. All of the testimony shows that the defendant was in the building or the adjoining yard at the time of the accident, and was seldom away from the shop. The uncontradicted testimony of the defence is that McNamara was employed' to work, not to superintend; that he was not even employed as a fore*190man, but had his regular work like every other man in the shop; that it was his duty to run the engine, put on the belts, and mark fastenings that were to be drilled. He neither employed nor discharged workmen; he was clothed with no special authority ; he had no general direction of the business or any part of it; he was not intrusted to perform a duty which the law imposes upon the employer, and which cannot be delegated by him except at his peril. He differed from his fellow workmen only in this, that- a part of the work which required marking and laying out first passed through his hands, and that upon occasions of rare occurrence when the defendant was away he had charge of the shop. ,
On this occasion the defendant was not absent, and there is no ground for a pretence even that McNamara was in charge of the works. The direction of the defendant to the plaintiff to go to McNamara to be told what work to do must be considered as having relation to the kind of work he was accustomed to do from day to day, which was cleaning, japanning, drilling and countersinking, a part of which had first to be marked and prepared by McNamara. He was placed under the charge of McNamara, only as to the selection of his particular work. This direction-was not a delegation by the defendant of his general authority over the plaintiff to another, and there was no more reason to suppose' that the plaintiff would be told to put a belt on a moving pulley than that he would be required to run the engine.
There was nothing in the testimony to carry this ease to the jury but the bare assertion of the plaintiff that McNamara was the superintendent, unaccompanied by any explanation of the nature of his duties or proof of a single fact to substantiate it. The uncontradicted testimony of the defence, resting not upon mere assertion but upon proofs that were conclusive, shows that he was not the superintendent. This cannot properly be said to raise an issue of fact for a jury. On the one hand wqs the assertion of an opinion or conclusion, on the other the proof of the fact which demonstrated its error. Superintendents are not made by calling them such, but by the nature of their employment, their duties and their work.
Aside from this it seems to be conclusive of the whole case that it is 'shown by the plaintiff’s testimony that the defendant *191was his own superintendent except at times of not frequent occurrence when he was called to the city, and that on this occasion he was present and in charge of the shop.
We are of opinion that the learned judge should have affirmed the defendant’s point and directed a verdict for him.
The judgment is reversed.